Citation Nr: 0943330	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint aches, to 
include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training during Reserve 
service (ACDUTRA) from July 1989 to January 1990 and on 
active duty from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  Jurisdiction over the Veteran's claims file was 
later transferred to the Montgomery, Alabama RO.

The Veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.

In November 2007, the Board remanded the Veteran's case, in 
part, to allow compliance with the requirements set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Veteran has 
received Kent-compliant notice, and his claim was 
subsequently adjudicated, the Board is satisfied that there 
has been substantial fulfillment of the remand directives and 
the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  A November 1999 Board decision denied service connection 
for joint disability.  The Veteran was notified of the 
decision and of his appellate rights with respect thereto but 
did not appeal.

2.  The evidence received since the final November 1999 Board 
decision denying service connection for joint aches is not 
duplicative or cumulative of evidence previously of record, 
and raises a reasonable possibility of substantiating the 
claim.

3.  A January 2000 rating decision denied service connection 
for headaches.  The Veteran was notified of the rating 
decision and of his appellate rights with respect thereto, 
but did not appeal.

4.  The evidence received since the final January 2000 rating 
decision denying service connection for headaches is not 
duplicative or cumulative of evidence previously of record, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for joint disability, 
including as due to an undiagnosed illness.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156, 20.1105 
(2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for headaches, 
including as due to an undiagnosed illness.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156, 20.1105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the Veteran with the 
contemplated notice in a December 2007 correspondence.  The 
December 2007 correspondence provided notice concerning the 
initial disability rating and effective date to be assigned 
in the event service connection was granted for his claimed 
disorder and with the notice contemplated by Kent.  His claim 
was readjudicated in a June 2008 supplemental statement of 
the case.  The Veteran therefore has received the notice to 
which he is entitled as to his claim, and there is no 
prejudice flowing from the timing of notice in this case.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007) (a supplemental statement of the case can serve as a 
means of readjudication following 38 U.S.C.A. § 5103(a)-
compliant notice; where such notice is followed by a 
readjudication, any timing error is cured).

In short, the above notice letters collectively provided 38 
U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the June 2008 
supplemental statement of the case, obviating any need to 
address whether the veteran was prejudiced by a notice error 
in this case.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A (West 2002).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 
5103A, or 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.317 (2009), a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six-month period of chronicity is measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Joint Aches

A November 1999 Board decision determined that the claim of 
service connection for joint aches was not well grounded.  In 
light of the VCAA's elimination of the requirement that a 
claim be well grounded, this claim arguably could be 
considered a new claim without regard to the finality of the 
Board's November 1999 decision.  Nonetheless, as the Board 
finds that new and material evidence has been received (and 
because the RO addressed the issue as whether new and 
material evidence has been received), the veteran is not 
harmed by the Board proceeding on the issue as new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence of record at the time of the November 1999 Board 
decision included the Veteran's service treatment records 
(STRs), VA examinations from October 1996 and October 1997, 
and VA treatment reports ranging from September 1995 to March 
1996.  The Veteran's STRs were silent for any complaints or 
findings of joint aches.  The VA examination from October 
1996 notes that the Veteran's claimed joint pain could 
possibly be the manifestation of Gulf War Syndrome.  VA 
treatment reports from October 1995 to April 1996 show that 
the Veteran complained of aching joints.

Pertinent evidence added to the record since the November 
1999 Board decision includes VA treatment records dated from 
August 2000 to November 2007.  During VA outpatient treatment 
sessions from October 2000 to January 2002, the Veteran 
complained of joint pain manifested by mild tenderness with 
extension and rotation of both leg and arm joints, and 
tenderness with flexion and extension of both shoulders with 
moderate clicking in the right shoulder.  During the August 
2007 Board hearing, the Veteran stated that he began to 
experience joint aches after he was discharged from active 
service in 1991.  The Veteran noted that the joint aches he 
experienced were secondary to sarcoidosis or, alternatively, 
to an undiagnosed illness.

Because the newly received evidence shows signs or symptoms 
that may be manifestations of undiagnosed illness under 38 
C.F.R. § 3.317, this evidence is material to the Veteran's 
claim.  For these reasons, the Board finds that the 
additional evidence received is both new and material, and 
the claim of service connection for joint pain, including as 
due to an diagnosed illness is reopened.  

B.  Headaches

A January 2000 decision by the RO denied entitlement to 
service connection for headaches on the basis that there was 
no evidence that his disability was incurred in or caused by 
service.  Consequently, service connection for headaches may 
be considered on the merits only if new and material evidence 
has been received since the time of the January 2000 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the January 2000 decision 
included a Gulf War examination from November 1995, VA 
outpatient records ranging from October 1995 to March 1996, 
and VA examination from October 1996 and October 1997.  The 
Veteran's enlistment examination notes that the Veteran 
exhibited a normal neurological system.  An in-service 
examination, dated April 1991, indicates that the Veteran 
complained of intermittent headaches and blurry vision.  The 
examiner noted that the Veteran's claimed disorders were 
transitory in nature.  In a VA treatment report from November 
1995, the examining doctor noted that the Veteran complained 
of headaches recurring 1 to 2 times a week and dating from 
his active duty deployment to the Persian Gulf area.  The 
Veteran described the headaches as frontal in location and 
steady in character, with no associated nausea.  

Pertinent evidence added to the record since the January 2000 
RO decision includes VA treatment records dated from August 
2000 to November 2007.  In August 2000 and September 2000, 
the Veteran complained of headaches during outpatient 
psychiatric treatment.  During the August 2007 Board hearing, 
the Veteran testified that he had never complained of, or 
been treated for, headaches during active service.  He stated 
that his headaches began at the conclusion of his service.  
The Veteran indicated that he received treatment at a VA 
facility for headaches of an undetermined etiology.  The 
Veteran further testified that the headaches he experienced 
were the manifestations of an undiagnosed illness, or, 
alternatively, secondary to posttraumatic stress disorder.  

Because the newly received evidence shows signs or symptoms 
that may be manifestations of undiagnosed illness under 38 
C.F.R. § 3.317, this evidence is material to the Veteran's 
claim.  For these reasons, the Board finds that the 
additional evidence received is both new and material, and 
the claim of service connection for headaches, including as 
due to undiagnosed illness is reopened.  


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for joint 
disability, the claim to reopen is granted.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for headaches, the 
claim to reopen is granted.



REMAND

The evidence of record indicates that it is not clear whether 
there are clinical diagnoses to explain the Veteran's joint 
pain and headaches and if there are, whether these diagnoses 
are related to the Veteran's military service.  Thus, the 
veteran should be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
examination to determine the nature 
of the Veteran's headaches and joint 
pains.  The claims folder should be 
made available for review.  All 
indicated tests and studies should 
be conducted.  The examiner should 
elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  
The examiner should provide an 
opinion as to whether the Veteran's 
joint pain and headaches can be 
associated with known clinical 
diagnoses.  If so, the examiner 
should provide an opinion as to 
whether the diagnosed disability had 
its onset in service or was due to 
disease or injury in service.  If 
his joint pain and headaches cannot 
be associated with a known clinical 
diagnosis, the examiner should 
specify whether the Veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by joint pain and 
headaches, as established by 
history, physical examination, and 
laboratory tests.

2.  Then, readjudicate the issues on 
appeal.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Then afford the Veteran and his 
representative the opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


